Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) received on 1/28/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed January 5, 2022 has been entered.
Claims 1, 3-5, 7, and 9-20 remain pending in the application, with claims 1, 3, and 4 remaining examined. Based on the claim amendments, claims 5 and 14 are allowable, and therefore the claims which depend from claims 5 and 14 that were withdrawn due to the restriction requirement are rejoined. Accordingly, the restriction is withdrawn, and claims 5, 7, and 9-20, which were previously withdrawn due to the restriction requirement, are pending in the application, and are examined. Claims 2, 6, and 8 are canceled.
Applicant’s amendments to the Claims have overcome each and every 112(b) rejection  and 103 rejection previously set forth in the Non-Final Office Action mailed 10/13/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ellen Fielitz on 2/8/2022.

Claims 3, 4, 7, 9-13, 15, 16, and 20 have been accepted and remain as originally presented.
The claims have been amended as follows: 
Claim 1 has been amended as follows:
	1. (Currently Amended) A reagent transfer arm apparatus in a clinical analyzer in an in vitro diagnostics (IVD) environment having a container with an opening covered by a seal, the reagent transfer arm apparatus comprising: 
	a gripper assembly comprising: 
	a pair of gripper fingers oriented vertically compared to a horizontal plane and opposite one another, the pair of gripper fingers configured to move between a release position in which the pair of gripper fingers are spread apart with respect to one another and a grip position in which the pair of gripper fingers are pushed together with respect to one another, wherein each of the pair of gripper fingers comprises a distal end configured to be in a shape of a point and form a shape of a single point configured to puncture the seal covering the opening of the container when the pair of gripper fingers are in the grip position, wherein 
	grasp a portion of the container, or 
	in the grip position, travel through the opening of the container and partially release from the grip position to spread apart the seal of the container; 

	Response to Office Action dated: October 13, 2021a vertically-extending frame to which the pair of gripper fingers and the gripper actuator are moveably coupled and along which the pair of gripper fingers and the gripper actuator move in a vertical direction; and 
	a vertical drive motor configured to control vertical movement of the gripper assembly along the vertically-extending frame; 
	a horizontally-extending transfer arm to which the gripper assembly is moveably coupled and along which the gripper assembly moves in a horizontal direction; and 
	a transfer arm motor configured to control horizontal movement of the gripper assembly along the horizontally-extending transfer arm; 
	wherein one or more controllers are configured to control operation of the gripper actuator, the gripper motor, the vertical drive motor, and the transfer arm motor to transfer the container between a load station and a storage area for access to contents of the container.

Claim 5 has been amended as follows:
	5. (Currently Amended) A reagent handling system in a clinical analyzer in an in vitro diagnostics (IVD) environment, the reagent handling system comprising: 
	a reagent load station comprising a tray comprising one or more tray spaces to hold one or more reagent containers, each of the one or more reagent containers configured to hold reagent and comprising a gripping portion; 

	a gripper assembly configured to grasp, one at a time, the gripping portion of each of the one or more reagent containers and move each of the one or more reagent containers to and from a respective one of the one or more tray spaces, wherein the gripper assembly comprises: (i) a pair of gripper fingers oriented vertically compared to a horizontal plane and opposite one another, the pair of gripper fingers configured to move between a release position in which the pair of gripper fingers are spread apart with respect to one another and a grip position in which the pair of gripper fingers are pushed together with respect to one another, wherein each of the pair of gripper fingers comprise a distal end configured to be in a shape of a point and form a shape of a single point configured to puncture a seal covering an opening of each of the one or more reagent containers when the pair of gripper fingers are in the grip position, wherein in the grip position, travel through the opening of each of the one or more reagent containers and partially release from the grip position to-4-Docket No.: 2016P07563WOUSApplication No.: 16/308,784 Response to Office Action dated: October 13, 2021spread apart the seal of each of the one or more reagent containers; and (ii) a gripper actuator comprising a gripper motor coupled to and configured to control horizontal, gripping movement of the pair of gripper fingers to move the pair of gripper fingers between the release position and the grip position; 
	a vertically-extending transfer arm to which the gripper assembly is moveably coupled and along which the gripper assembly moves in a vertical direction; 
	a vertical drive motor configured to control vertical movement of the gripper assembly along the vertically-extending transfer arm; 

	a transfer arm motor configured to control horizontal movement of the gripper assembly along the horizontally-extending transfer arm; 
	a reagent server module comprising a storage enclosure comprising one or more indexing rings comprising indexed spaces to hold the one or more reagent containers; and 
	one or more controllers configured to control operation of the reagent load station, the gripper assembly, the vertical drive motor, the transfer arm motor, and the one or more indexing rings to provide for transfer of the one or more reagent containers between the tray and the one or more indexing rings; 
	wherein the horizontally-extending transfer arm of the reagent transfer arm apparatus horizontally extends along a length of the storage enclosure; 
	wherein a length of the tray is oriented perpendicular to a length of the horizontally- extending transfer arm.

Claim 14 has been amended as follows:
	14. (Currently Amended) A method of handling reagent containers in a clinical analyzer in an in vitro diagnostics (IVD) environment, the method comprising: 
	identifying, by a controller, a need for a particular reagent to be added to a reagent server module comprising one or more indexing rings comprising one or more indexed spaces; 
	moving, by transfer arm motors configured to control horizontal and vertical movement of a gripper assembly along horizontally and vertically-extending transfer arms, the gripper 
	a pair of gripper fingers oriented vertically compared to a horizontal plane and opposite one another, the pair of gripper fingers configured to move between a release position in which the pair of gripper fingers are spread apart with respect to one another and a grip position in which the pair of gripper fingers are pushed together with respect to one another, wherein each of the pair of gripper fingers comprise a distal end configured to be in a shape of a point and form a shape of a single point configured to puncture a seal covering an opening of each of the one or more reagent containers when the pair of gripper fingers are in the grip position, wherein in the grip position, travel through the opening of each of the one or more reagent containers and partially release from the grip position to spread apart the seal of each of the one or more reagent containers; 
	scanning, by a barcode scanner on the gripper assembly, a barcode label on each of the one or more reagent containers in the tray until a desired barcode label is identified, the desired barcode label corresponding to the particular reagent and affixed to a desired reagent container; 
	lifting, by the gripper assembly, the desired reagent container; 

	positioning, by the gripper assembly via the load position, the desired reagent container in a particular indexed space of the one or more indexed spaces; and 
	opening, by the gripper assembly, a seal of the desired reagent container;-8-Docket No.: 2016P07563WOUSApplication No.: 16/308,784Response to Office Action dated: October 13, 2021 
	wherein the gripper assembly and transfer arm motor functions are controlled by the controller.

Claim 17 has been amended as follows:
	17. (Currently Amended) The method of claim 14, further comprising: 
	opening, by the gripper assembly, a slide-able door of the reagent server module prior to moving the gripper assembly to the reagent load station; and 
	closing, by the gripper assembly, the slide-able door of the reagent server module after opening the seal of the desired reagent container; 
	wherein opening and closing the slide-able door of the reagent server module comprises utilizing [[a]] the pair of gripper fingers of the gripper assembly to slide the slide-able door

Claim 18 has been amended as follows:

	wherein the opening, by the gripper assembly, of the seal of the desired reagent container comprises: 
	closing, by the gripper actuator, the pair of gripper fingers into the grip position; 
	lowering, by the vertical drive motor, the pair of gripper fingers to pierce the seal of the desired reagent container; and
	opening, by the gripper actuator, the pair of gripper fingers into a partially open position to spread the seal.

Claim 19 has been amended as follows:
	19. (Currently Amended) The method of claim 14, wherein lifting, by the gripper assembly, the desired reagent container comprises: 
	opening, by a gripper actuator comprising a gripper motor on the gripper assembly 
	lowering, by a vertical drive motor configured to control vertical movement of the pair of gripper fingers and the gripper actuator along a vertically-extending frame along which the pair of gripper fingers and the gripper actuator move in a vertical direction, the pair of gripper fingers to the desired reagent container; 
	gripping, by the pair of gripper fingers, the desired reagent container, by closing the pair of gripper fingers 
	lifting, by the vertical drive motor, the pair of gripper fingers with the desired reagent container.
Reasons for Allowance
Claims 1, 3-5, 7, and 9-20 have been renumbered as claims 1, 2-4, 5, and 6-17, respectively, and are allowed.
The following is an examiner’s statement of reasons for allowance: 
Wilson et al. (US Pub. No. 2013/0274913; hereinafter Wilson; already of record), VanSickler et al. (US Pub. No. 2020/0319222; hereinafter VanSickler; already of record), and Bayandorian et al. (US Pat. No. 8,318,094; hereinafter Bayandorian; already of record) teach a reagent transfer arm apparatus similar to that claimed. However, neither Wilson, VanSickler, nor Bayandorian teach, either alone or in combination with the prior art, a pair of gripper fingers oriented vertically compared to a horizontal plane and opposite one another, the pair of gripper fingers configured to move between a 
	grasp a portion of the container, or 
	in the grip position, travel through the opening of the container and partially release from the grip position to spread apart the seal of the container.
Claims 3 and 4 are allowable as they are dependent on claim 1, an allowed claim. Claims 7 and 9-13 are allowable as they are dependent on claim 5, an allowed claim. Claims 15-20 are allowable as they are dependent on claim 14, an allowed claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 1798                                                                                                                                                                                                        
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798